

116 HR 4307 IH: Build More Housing Near Transit Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4307IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Peters (for himself, Mrs. Rodgers of Washington, Mr. Heck, Mr. Payne, Ms. Hill of California, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, relating to certain requirements for the engineering phase
			 of fixed guideway capital investment grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Build More Housing Near Transit Act. 2.FindingsCongress finds the following:
 (1)An underproduction in housing units relative to demand has led to a national housing shortage. (2)The shortage of housing leaves 47 percent of households cost-burdened, paying more than 30 percent of their income on rent.
 (3)The number of housing units underproduced from 2000 through 2015 is equal to 7.3 million units in 23 States.
 (4)Lack of housing supply and rising rent costs exacerbate inequality and reduce opportunity for many Americans.
 (5)Over half of all renters are cost-burdened, paying more than 30 percent of their income for housing, and 71 percent of extremely low-income households are severely cost-burdened, paying more than half of their income for housing.
 (6)Low-income households often live far from their jobs which may result in long commute times, increased cost burdens, and limitations on the jobs they can access.
 (7)Low-income households who live near public transit have lower cost burdens than those who live far from public transit.
 (8)Public transit system ridership is higher if more housing is located within walking distance of transit stations.
 (9)Housing built around transit stops should target middle-income families, particularly those with 60 to 100 percent area median income.
			3.Engineering phase of fixed guideway capital investment grants
 (a)In generalSection 5309(d)(2) of title 49, United States Code, is amended— (1)in subparagraph (A)—
 (A)by striking clause (iii) and inserting the following:  (iii)is justified based on a comprehensive review of the project’s mobility improvements, the project’s environmental benefits, congestion relief associated with the project, economic development effects and real estate development associated with the project (as evidenced by a housing feasibility assessment conducted by the applicant), current and proposed land use policies and patterns of the project that support public transportation and ridership, and the project’s cost-effectiveness as measured by cost per rider; and; and 
 (B)in clause (iv) by inserting before the period the following: , and a commitment of local land use policies to accommodate affordable and market-rate housing development associated with the project; and
 (2)by adding at the end the following:  (C)Proposed changes to land use policiesProposed changes to local land use policies for purposes of the commitment to such policies under subparagraph (A)(iv) shall be evaluated based on the housing feasibility assessment for parcels in the project station walkshed using standard real estate financial models that consider, among other possible factors, density, development certainty, market interest, exemption of minimum parking requirements, by-right development, agency ownership of land, and regional growth goals..
 (b)Technical correctionSection 5309(f) of title 49, United States Code, is amended by striking subsection (d)(2)(A)(v) each place it appears and inserting subsection (d)(2)(A)(iv). 